Title: To James Madison from Albert Gallatin, 7 December 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


7 December 1801, Treasury Department. Transmits letters “relative to the property, purchased by Mr Cooper, in reference to the Copper Mine business.” It appeared proper to communicate them to JM, but they may be needed by the auditor and the comptroller when the accounts are settled.
 

   RC and enclosures (DLC: Gallatin Papers). RC 1 p.; in a clerk’s hand, signed by Gallatin; docketed by Wagner, with his notation, “Within papers to be returned.” Enclosures (4 pp.) include letters from William Miller, commissioner of the revenue, and Samuel Osgood, supervisor of the revenue for New York, covering a letter from John Roof of Canajoharie, New York, reporting that provisions and tools had been left at his house by Richard Cooper and a boat had been left with his neighbor John Frey whose family was using it for crossing the Mohawk River. Roof stated that when he asked former congressman William Cooper what was to be done with the government’s property, Cooper “ladicreously replied that they belonged to our Jefferson and he [Cooper] … Cared Nothing About them Since they were in the good Care of a Democrat.”

